NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                    No. 19-3421
                                   ____________

                             CHRISTOPHER H. WEST,
                                                        Appellant

                                         v.

            WARDEN JAMES T. VAUGHN CORRECTIONAL CENTER;
             ATTORNEY GENERAL OF THE STATE OF DELAWARE
                             ____________

                   On Appeal from the United States District Court
                              for the District of Delaware
                               (D.C. No. 1:14-cv-1513)
                    District Judge: Honorable Maryellen Noreika
                                     ____________

                           Argued on November 12, 2020

           Before: HARDIMAN, SCIRICA, and RENDELL, Circuit Judges.

                         (Opinion Filed: December 17, 2020)

Nicholas Casamento
Joseph A. Ratasiewicz [Argued]
Casamento & Ratasiewicz
4 West Front Street
Suite 6050
Media, PA 19063
Counsel for Appellant

Maria T. Knoll [Argued]
Office of Attorney General of Delaware
Delaware Department of Justice
820 North French Street
Carvel Office Building
Wilmington, DE 19801
Counsel for Appellees

                                       ___________

                                         OPINION*
                                       ____________


HARDIMAN, Circuit Judge.

       Christopher West appeals the District Court’s order denying reconsideration of his

untimely habeas corpus petition. We will vacate and remand.

                                              I

       West pleaded guilty to first and second-degree robbery in Delaware state court.

West v. State, 2014 WL 4264922, at *1 (Del. Aug. 28, 2014). In 2012, he was sentenced

as a habitual offender to twenty-eight years in prison. Id.

       West filed a petition for writ of habeas corpus in the District Court under 28

U.S.C. § 2254 in December 2014, more than a month after the one-year deadline had

passed. West claims he is entitled to equitable tolling because he tried to file a habeas

petition “[o]n or about June 18, 2014” but prison officials did not mail it for him. District

Ct. Docket No. 24-2 at 2. West alleged that he gave the petition to a corrections official

named John Pfleegor, and that someone other than Pfleegor confiscated and destroyed the

document without West’s knowledge. West did not check his petition’s status until after


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.


                                              2
the November 3, 2014 deadline because he was held in an isolated cell under

“psychological close observation” from June 9 to November 10. Although West usually

was deprived of writing tools because he had swallowed sharp objects, West alleged that

the prison made a special arrangement for him to draft the June 2014 petition in a closely

supervised setting.

       Consideration of West’s petition was complicated by the fact that his case was

handled by two judges of the District Court. Judge Gregory Sleet, who initially presided,

rejected West’s arguments for equitable tolling and denied his petition as untimely.

Thereafter, West obtained evidence that included housing records and depositions by

prison officials from another lawsuit stating that West was kept in isolation—without

access to writing materials—from June 9 to November 10, 2014. Based on this evidence,

West sought reconsideration under Rule 60(b) of the Federal Rules of Civil Procedure. In

that motion, counsel emphasized West’s lack of access to writing materials. Meanwhile,

West filed an affidavit on his own initiative reiterating the allegation that he had tried to

file a habeas petition in June 2014.

       West’s motion for reconsideration was assigned to Judge Maryellen Noreika, who

inherited the case after Judge Sleet retired. Judge Noreika denied the motion. After

rejecting West’s arguments under Rules 60(b)(1) and (2)—rulings West does not

challenge—she denied him relief under Rule 60(b)(6) because she found that no

“extraordinary circumstance” prevented West from filing a timely petition. As relevant

here, Judge Noreika found it contradictory for West to claim both that he believed the



                                              3
June 2014 petition was filed and that the petition was later confiscated and destroyed. She

stated that if West “believed his June 2014 petition was ‘confiscated and destroyed,’ he

could have asked for another opportunity to draft a petition under ‘special conditions.’”

West v. Metzer, 2019 WL 4722531, at *5 (D. Del. Sept. 26, 2019). West filed this timely

appeal.

                                             II1

       Our review of the record leads us to conclude that the District Court relied on a

clearly erroneous interpretation of West’s allegation about the June 2014 habeas petition.

As indicated previously, the District Court’s review of the case was complicated by its

assignment to different judges. Lost in that shuffle were three critical allegations: West

tried to submit a timely petition and pay the filing fee; prison officials destroyed the

petition instead of mailing it; and West did not learn his petition had not been filed until

after the habeas deadline because he had been held in isolation. As the Government

rightly conceded at oral argument, if those facts are true, West described an extraordinary

circumstance supporting equitable tolling.




1
  The District Court had jurisdiction under 28 U.S.C. §§ 2241 and 2254. We have
jurisdiction under 28 U.S.C. §§ 1291 and 2253. We review the District Court’s denial of
West’s Rule 60(b)(6) motion for abuse of discretion. Satterfield v. Dist. Att’y of Phila.,
872 F.3d 152, 158 (3d Cir. 2017). “A district court abuses its discretion when it bases its
decision upon a clearly erroneous finding of fact, an erroneous conclusion of law, or an
improper application of law to fact.” Id. (quoting Cox v. Horn, 757 F.3d 113, 118 (3d Cir.
2014)).



                                              4
       The District Court erred by assuming that West learned of the June petition’s fate

before the habeas deadline. If West delivered the petition to prison personnel for filing,

they could have failed to mail the petition and destroyed it without his knowledge. And

because West was held in isolation, he may have been prevented from learning that his

petition was not filed until he was released from isolation soon after the filing deadline

had passed.

       The Government argues that West forfeited his argument about the June 2014

petition because his counsel did not press it in his motion for reconsideration. This

contention might be persuasive but for the fact that the District Court relied heavily on

West’s statements about the June 2014 petition to deny his motion. Because the District

Court considered the allegation, it is subject to our review on appeal. See United States v.

Washington, 869 F.3d 193, 208 n.53 (3d Cir. 2017).

       Citing Judge Sleet’s opinion, the Government contends that West has no evidence

to support his claim that he attempted to file a petition on time. But West made the claim

in multiple affidavits and alleged that there is a prison record of his attempt to pay the

filing fee. He tried to obtain the fee record and depose John Pfleegor, but Judge Sleet

denied his discovery motions. West’s allegation about the June 2014 petition is specific,

internally consistent, and worthy of renewed consideration at the Rule 60(b)(6) stage.

                                       *      *      *

       The District Court clearly erred when it denied West’s Rule 60(b)(6) motion on

the invalid premise that he should have known before the habeas deadline that no petition



                                              5
was filed in June 2014. For that reason, we will vacate and remand so the District Court

can determine whether West attempted to file a (timely) habeas petition in June 2014

such that equitable tolling might be appropriate.




                                             6